DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-14 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Drawing and Specification Objections - Ex parte Quayle
This application is in condition for allowance except for the following formal matters:
The drawings are objected to because:
reference number 36 in FIG. 4 has no corresponding description, the description of reference number 36 in the specification is for reference number 36 in FIG. 5 described in paragraph [0053];  and 
same reference number 36 is used for different steps in FIG. 4 and FIG. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The disclosure is objected to because of the following informalities:
paragraph [0013] line 5 “actin” should be “action”;
paragraph [0016] in the next to last line "remove" should be “remote”.
paragraph [0029] line 5 “implantation” should be “implementation” since the ordinary meaning given to implantation is out of context in this paragraph.	
	Appropriate correction is required.
c.	Claim 8 at line 3 device should be devices.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelly et al., US Patent Nos. 10,943,396 and 10,950,049 describes a guide augmenting a video at a geographic location and sending this augmented video to remote viewers.  However, each of these two documents are silent as to the claimed in both claims 1 and 8:
control devices of the viewers to display navigable views of the geographic area and enable the viewers to change the views by inputting navigation commands or instructions in order to explore the geographic area, 
display at least one of the augmented reality objects when one of the views includes an image of one of the specified locations, and 
enable the viewer to select and interact with the at least one of the augmented reality objects.  
Allowable Subject Matter
Claims 1-14 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
	Claims 1-7:
	The prior art of record fails to teach or suggest in the context of independent claim 1 the claimed “(c) display at least one of the augmented reality objects when one of the views includes an image of one of the specified locations, and (d) enable the viewer to select and interact with the at least one of the augmented reality objects.”.
	Claims 8-14:
	The prior art of record fails to teach or suggest in the context of independent claim 8 the claimed “(g) display at least one of the augmented reality objects when one of the views includes an image of one of the specified locations, and 
(h) enable the viewer to select and interact with the at least one of the augmented reality objects.”.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613


/JEFFERY A BRIER/Primary Examiner, Art Unit 2613